Citation Nr: 1800164	
Decision Date: 01/03/18    Archive Date: 01/19/18

DOCKET NO.  13-33 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an acquired psychiatric disorder, to include bipolar disorder, generalized anxiety disorder, and major depressive disorder.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Grace J. Suh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1986 to February 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

In March 2015, the Veteran and his spouse testified before the undersigned Veterans Law Judge at a Board videoconference hearing; a transcript has been associated with the claims file. 

In June 2015, the Board granted the Veteran's petition to reopen, and remanded this matter for further development; namely, to obtain his service personnel records and to afford him a VA examination.  See June 2015 Board Decision; Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

The Veteran's current diagnoses of bipolar II disorder with depression and anxiety, and panic disorder stem from the bullying and harassment he suffered in service. 


CONCLUSION OF LAW

The criteria for service connection for bipolar II disorder with depression and anxiety, and panic disorder have been met.  38 U.S.C. §§ 1131, 1132 (2012); 
38 C.F.R. §§ 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his acquired psychiatric disorder diagnoses stem from his service.  See March 2010 Veteran's Application for Compensation and/or Pension.

Generally, service connection may be established if the evidence demonstrates that a current disability resulted from a disease or injury incurred in or aggravated by active duty service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303.  In that regard, service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to the period of service, establishes the disease was incurred during active duty service.  38 C.F.R. § 3.303(d).

In order to prove service connection, there must be competent and credible evidence of (1) a current disability; (2) an in service incurrence or aggravation of a disease or injury; and (3) a nexus or link between the current disability and the in service disease or injury.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Generally, in assessing the evidence of record, the Board acknowledges the Veteran is competent to provide evidence regarding the lay observable symptoms of his acquired psychiatric disorder.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007), abrogated on other grounds by Walker v. Shinseki, 708 F.3d 1331 (2013), (holding that while a lay person is not competent to opine as to medical etiology or render medical opinions, they are competent to establish the presence of observable symptomatology).  To that extent, the Board finds his lay statements are not only competent, but credible as well.  

Nonetheless, the Veteran is not competent to render a medical diagnosis or opinion on such a complex medical question as the etiology of his acquired psychiatric disorder.  See Barr, supra; Jones v. West, 12 Vet. App. 460, 465 (1999) (holding that only those with specialized medical knowledge, training, or experience are competent to render a medical diagnosis).  In that regard, the Board relies on the medical evidence of record.  

Here, there is no doubt the Veteran has current diagnoses of bipolar II disorder with depression and anxiety, and panic disorder .  See June 2016 Mental Disorders VA Examination Report.  Thus, the current disability element has been met.  See Shedden, supra.

With respect to the in service incurrence, the Veteran asserts his period of service was a nightmare from the beginning due to the actions of two sergeants in his chain of command; Sergeants R.B. and R.H.  Letter from the Veteran Received March 2010; see also Airman Performance Reports (confirming Staff Sergeants (SSgts.) R.B. and R.H. were in the Veteran's chain of command) .  These staff sergeants forced him to do all the work they were supposed to do in addition to his own duties.  Although he was not properly trained for some of the tasks he was forced to perform, he had to complete them otherwise he would get in trouble.  He was also required to do more work than other service members.  While other service members worked regular shifts, he worked between 12 and 14 hours each day.  See March 2015 Board Hearing Transcript at 6.  

As time went on, the staff sergeants began threatening to write the Veteran up for the quality of his work.  Letter from the Veteran Received March 2010.  Despite these threats his performance reports were good, and he did not understand how that was possible if his performance was as bad as they claimed.  Id.; see also Airman Performance Reports.  

After several weeks in service, the Veteran began to feel like an outcast and became isolated from the other service members.  Letter from the Veteran Received March 2010.  Consequently, he became the butt of all their jokes.

The Veteran reported that on three occasions, SSgt. R.H. attempted to intimidate him; driving recklessly on in a four wheeling on steep cliffs, driving during a snow storm in the mountains, and going out onto an old railroad trestle 100 feet in the air during windy conditions.  As a result, he developed a distrust of SSgt. R.H.

Once, when the Veteran sought leave to be with his brother for a very serious surgery, he had to fight for the leave.  Upon his return from leave, he was told they were going to put him in correctional custody because he took leave.  

On another occasion, when the Veteran's father came to visit, SSgt. R.H. would not allow him to take leave to spend time with his father.  Instead, SSgt. R.H. spent time with the Veteran's father playing golf.  Id.; see also November 2008 Buddy Statement from W.H.M. (the Veteran's father confirmed that when he came to spend time with the Veteran in 1987 he had plans to go golfing with the Veteran, but ended up golfing with one of the Veteran's sergeants).
According to the Veteran, he began "breaking down" in 1988, because he could not handle the stress anymore.  Finally, he went out of his chain of command and reported his treatment to Major B.  He also went to another sergeant and advised the sergeant that he believed he was not fit for duty.  However, the sergeant simply told him to take the rest of the day off and did not address the issue further.

On the Veteran's last day of active duty in February 1990, he described that the other service members grabbed him, took him outside in the middle of winter, and dropped into a garbage can with frozen water.  Then, they tied him to a chair with a hose and sprayed water on his face to the point where he was unable to breathe causing him to have a panic attack.  Thereafter, they put him on the bed of a truck with his hands tied behind his back and drove him across the desert.  Upon returning to the base, a sergeant put a rattlesnake in his face.  Eventually, they let him go.

The Veteran recalled that shortly after separation, he believed he was having a heart attack, so he went to the hospital.  Id.; see also July 1990 M.G.H. Medical Records (diagnosed with Veteran with anxiety and hyperventilation following his complaint of difficulty breathing, tightness in his throat and chest, and tingling in his hands).  There, he learned that he was having a panic attack.  Since that time, he has been taking medication for his psychiatric symptoms.  Letter from the Veteran Received March 2010; see also August 1990 Letter from Dr. D.J.W. (relayed the Veteran has been diagnosed with general anxiety disorder and major depressive disorder, and has been in his care).  

In support, the Veteran's wife, L.M., submitted a Buddy Statement, which was received by the VA in March 2010.  L.M. recalled he began changing in service.  He was no longer happy.  When he returned home from work he was upset and distant.  He would tell her about how SSgt. R.B. and SSgt. R.H. were giving him a hard time at work and he feared for his career.

L.M. recalled a bad experience she personally had with SSgt. R.B. over SSgt. R.B.'s wife neglecting to provide proper care for their infant while she was supposed to be babysitting; SSgt. R.B.'s wife had left their infant at the house surrounded by pillows and asked a neighbor to check in on the baby.  Id.; see also Letter from the Veteran Received March 2010 (the Veteran reported getting into a heated argument with SSgt. R.B. over this incident).

Additionally, the Veteran's brother, W.M., submitted a Buddy Statement, which was received by the VA in February 2011.  W.M. relayed that he and the Veteran spoke several times per week while the Veteran was in service and during these conversations he began to notice a change in the Veteran.  W.M. recalled having a conversation with him about the stress he was under.  The Veteran sought advice from him about what to do, and he told the Veteran to go to his chain of command.  Since his chain of command was the issue, the Veteran told him he took a risk and went outside his chain of command to the squadron commander.  Thereafter, W.M. did not speak to the Veteran further about this issue because the Veteran just stopped talking to him.

Like the Veteran, neither the Veteran's wife, father, or brother are competent to render a medical diagnosis or opinion on such a complex medical question as the etiology of his acquired psychiatric disorder.  See Barr, supra; Jones, supra.  Nevertheless, they are competent to provide evidence regarding the lay observable symptoms of his acquired psychiatric disorder as well as any conversations they have had with him.  See Barr, supra; see also Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a witness must have personal knowledge in order to be competent to testify to a matter; competent testimony is limited to that which the witness actually observed and is within their realm of knowledge).  To that extent, the Board finds their lay statements not only competent, but credible as well.

Given the Veteran's lay statements are consistent with the other evidence of record and are corroborated by his wife's, father's, and brother's lay statements, the Board finds the in service incurrence element has been satisfied as well.  See Shedden, supra; see also March 2016 VA Information Note (a VA psychologist explained how the Veteran's lay statements are consistent with the evidence of record disclosing excellent performance ratings, high rate of achievement, and seeming adaptation to stress).

Thus, the only issue remaining is whether there is a nexus between the in service incurrence detailed above and the Veteran's current diagnoses of bipolar II disorder with depression and anxiety, and panic disorder.  In this regard, the June 2016 Mental Disorders VA Examination Report contains the only competent nexus opinion of record.  Upon examination, the VA examiner opined it was at least as likely as not that both his diagnoses were caused by the bullying and harassment he experienced in service.  As such, the final nexus element has been established.  See Shedden, supra.

Accordingly, the Board finds the preponderance of the evidence supports service connection for bipolar II disorder with depression and anxiety, and panic disorder.  See 38 C.F.R. §§ 3.303, 3.304; Shedden, supra.


ORDER

Service connection for bipolar II disorder with depression and anxiety, and panic disorder is granted.



____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


